—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the disposition of the Family Court, Kings County (Hepner, J.), dated February 15, 2000, which, upon a fact-finding order of the same court, dated December 10, 1999, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted robbery in the first degree, assault in the second degree, attempted robbery in the second degree, grand larceny in the fourth degree, menacing in the second degree, and criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and conditionally discharged him. The appeal brings up for review the fact-finding order dated December 10, 1999, and the denial of that branch of the appellant’s omnibus motion which was to suppress his statements to the police.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*476The appellant contends that his guilt was not established beyond a reasonable doubt at the fact-finding hearing because the complaining witness did not make an in-court identification of him. However, the appellant gave a signed inculpatory statement which was effectively corroborated by the complaining witness’s testimony relating to the criminal acts. Therefore, the evidence clearly established the appellant’s identity as the perpetrator (see, Family Ct Act § 744; Matter of Carmelo E., 57 NY2d 431; People v Rouse, 282 AD2d 319, lv denied 96 NY2d 907; Matter of David B., 259 AD2d 986; cf, CPL 60.50).
The appellant’s remaining contentions are without merit. Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.